Citation Nr: 1140633	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for headaches, including as due to undiagnosed illness.

2.  Entitlement to service connection for blurry vision, including as due to undiagnosed illness.

3.  Entitlement to service connection for a low back disorder, including as due to undiagnosed illness. 

4.  Entitlement to service connection for blood clots, including as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to December 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from July 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)in Indianapolis, Indiana.  In the July 2007 rating decision, the RO, inter alia, denied service connection for a low back disorder, blurry vision, and blood clots.  In the December 2008 rating decision, the RO denied service connection for headaches.  

In March 2009, the Veteran presented testimony before a Decision Review Officer at the RO.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

In a February 2010 telephone contact with an employee at the RO, the Veteran stated that in February 2010 he went to the emergency room at the VA Medical Center in Indianapolis for two blood clots.  These records have not been associated with the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for service connection for blood clots, and because these records may be of use in deciding the claim, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, while this matter is in remand status, the RO should obtain any other relevant VA treatment records generated at the Indianapolis VA Medical Center since June 2009, the most recent records present in the claims file. 

As to his claims for service connection, the Board notes that because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1) (2011). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology is similar.  See 38 C.F.R. § 3.317(a)(5) (2011); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness. 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011). 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2011). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2011). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Veteran has not yet been afforded a Persian Gulf Registry examination.  Because it is not clear to the Board whether the Veteran's current complaints (in part, the Veteran specifically claims that his blood clots are due to service in the Persian Gulf and/or the anthrax vaccination) are attributable to currently diagnosed disorders, or whether they are more likely manifestations of an undiagnosed illness, the Board finds that a remand for an opinion as to whether his current claims are manifestations of a diagnosed disorder is necessary. 

Additionally, the Board notes that the Veteran has been afforded an examination for his complaints of headaches and blurry vision.  In a June 2009 VA examination report, the examiner opined that the Veteran's chronic recurrent headaches and blurred vision episodes are not related to his service.  However, the examiner offered no support for that conclusion.  The Board observes that the Veteran complained of headaches in service, as reflected in a December 1989 treatment record.  Also, the Veteran testified that he has had headaches and blurry vision continuously since service.  The Board notes that the Veteran is competent to state what he experienced during and after service, and the Board finds that his statements regarding in-service headaches and blurry vision are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, on remand, another opinion taking into account the factors discussed herein and based on adequate reasons and bases must be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

With regard to a low back disorder, review of his service treatment records reflects that the Veteran was seen in service in December 1989 for complaints of back pain.  At the time, no diagnosis was made, and he was prescribed Tylenol to treat the pain.  Current VA medical records show that the Veteran has been treated for low back pain since service; in particular, his treatment records show that the Veteran complained of low back pain following a September 2008 motor vehicle accident.  However, the Veteran has also testified that he has had back pain since service due to his job as a truck driver.  As noted above, the Veteran is competent to state what he experienced during service, and the Board finds that his statements regarding in-service back pain are credible and consistent with his military occupational specialty, which his DD-214 confirms was a motor transport operator.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1336.  Thus, on remand, an opinion must be provided as to the etiology of any current low back disorder. 

With regard to blood clots, review of the service treatment records is silent as to any complaints of leg pain or blood clots.  However, current VA medical records show that the Veteran has been treated for deep vein thrombosis on at least two occasions since service, including in April 2005 and September 2006.  The Veteran has testified that he believes his blood clots are related to his time in Southwest Asia, including to an anthrax vaccination he was given in service.  As noted above, the Veteran is competent to state what he experienced during service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1336.  On remand, an opinion must be provided as to the etiology of any current diagnosed deep vein thrombosis or other disability manifested by blood clots. 

In sum, it is unclear from the record, including the June 2009 VA examination regarding the Veteran's claimed headaches and blurry vision, whether the Veteran has undiagnosed illnesses based on his Southwest Asia service, or-to the extent he has diagnosed disabilities- whether such disabilities are related to his active duty service.  Thus, an examination is required as to the Veteran's claimed headaches, blurry vision, low back disorder, and blood clots.  Accordingly, remand is required.

In view of the foregoing, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA treatment records from the Indianapolis VA Medical Center from June 2009 to the present, to specifically include those from the February 2010 emergency room visit.  All attempts to locate these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Notify the Veteran that it is his responsibility to report for all scheduled VA examinations and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Make arrangements with an appropriate VA medical facility for a VA Gulf War Guidelines examination regarding the Veteran's claimed headaches, low back disorder, blurry vision, and blood clots.  The claims file and a copy of this remand must be made available to the examiner.  The examiner must note in the examination report that the claims file has been reviewed.  Any testing must also be conducted at that time if deemed necessary by the examiner, and the results of any testing done must be included with the findings from the VA examination. 

The examiner must follow the established protocol for qualifying chronic disabilities under 38 C.F.R. § 3.317 . The examiner must first opine as to whether the claimed symptoms actually exist, and if so, must discuss whether the Veteran's symptoms-namely, headaches, blurry vision, low back pain, and blood clots-can be attributed to a known clinical diagnosis, and/or whether they are objective indications of a qualifying chronic disability, to include whether the Veteran's cluster of symptoms, when combined, produce a medically unexplained multi-symptom illness.  In so opining, the examiner must comment on whether the Veteran's symptoms, when viewed collectively, are characterized by overlapping symptoms and signs and have features out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities.  A complete rationale must accompany all opinions. 

The examiner must also consider the Veteran's claims on a direct basis.  That is, the examiner must explain whether the claimed symptoms of headaches, blurry vision, low back pain, or blood clots are attributable to any diagnosed disabilities, and if so, whether any diagnosed disabilities had their onset during service, regardless of whether they are due to an undiagnosed illness.  In so doing, the examiner must review the service treatment records, VA and private medical records, any additional evidence added to the claims file pursuant to this remand, and the Veteran's statements as to symptoms continuing from service (i.e. back pain, headaches, and blurry vision).  

In particular, the examiner must first identify any current diagnosed disability manifested by headaches, blurry vision, low back pain, or blood clots.  For each disability identified, the examiner must provide an opinion, with adequate rationale, as to whether there is a 50 percent or greater probability that any current disability had its onset during service, based on all of the pertinent VA and private medical evidence in the claims file.  

As to the claim for blood clots, the examiner must also offer a clear, thorough discussion as to whether the Veteran's in-service anthrax vaccination affected the onset of his blood clots. 

All findings must be reported in detail, and all indicated testing must be accomplished. 

If the examiner(s) is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, re-adjudicate the Veteran's claims. If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


